Citation Nr: 1028346	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined the Veteran's application to reopen 
his previously denied claim.  A timely appeal was noted from that 
decision.

In November 2008, the Veteran agreed to an Informal Hearing 
Conference in lieu of a personal hearing before a Decision Review 
Officer. A report of informal hearing is in the record.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on March 29, 2010.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

Although the June 2008 VCAA letter associated with the claims 
folder advised the Veteran what evidence is necessary to 
substantiate his underlying service connection claim for a low 
back disorder and discussed new and material evidence, that 
letter did not discuss the basis for the denial in the prior 
decisions.  Thus, the June 2008 letter does not comply with the 
Kent ruling.  

Also included in the claims folder is a copy of a May 2007 
decision in which the Social Security Administration (SSA) 
awarded supplementary security income (SSI) benefits to the 
Veteran in part due to a "knee condition."  The medical records 
upon which SSA based its decision, however, are not of record.  A 
remand is, therefore, necessary to accord the RO an opportunity 
to obtain any available medical records used in support of the 
SSA's May 2007 decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of the 
evidence and information necessary to reopen 
the claim; (2) notifies the Veteran of the 
reason for the previous denials (the claimed 
disability pre-existed service and was not 
aggravated beyond its natural progression as 
a result of service); and (3) notifies the 
Veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the Veteran's 
service connection claim (i.e., competent 
evidence establishing that knee disability 
had its onset or that pre-existing knee 
disability increased in severity in service).  
This notice is outlined by the Court in Kent, 
supra.  The notification letter should also 
advise the Veteran of the evidence and 
information that is necessary to establish 
entitlement to his underlying service 
connection claim.  

2.  Obtain copies of any available medical 
records used in support of the SSA's May 2007 
decision that awarded SSI to the Veteran.  
All such available records should be 
associated with the Veteran's claims folder.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



(CONTINUED ON NEXT PAGE)







appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
